The plaintiff's bill is a reasonably necessary process and convenient procedure for speedily and economically establishing her rights and furnishing their remedy, and as such may be maintained by her (Webster v. Hall, 60 N.H. 7; Metcalf v. Gilmore, 59 N.H. 417, 434); and apart from these considerations it cannot well be doubted that the bill presents other sufficient, grounds for equitable jurisdiction. But although equity has jurisdiction, the validity of the plaintiff's mortgage on an issue of fraud is a question properly determinable at law; and the plaintiff may therefore file a declaration in trespass against the officer as an amendment of her bill. When that is tried and determined at law, there may be work of adjustment under the bill.
Exception overruled.
SMITH, J., did not sit: the others concurred. *Page 284